Citation Nr: 1639345	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-35 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease to include ischemic cardiomyopathy including as a result of herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2016, the Veteran presented sworn testimony during a Video Conference Board hearing in Detroit, Michigan, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.

2.  The Veteran has ischemic heart disease.

3.  Ischemic cardiomyopathy is presumed to have been incurred during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability to include ischemic cardiomyopathy are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and assist in the development of the evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2015).

In the instant case, the Veteran's claim for service connection a heart disability has been granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish service connection for a disability, the evidence of record must demonstrate: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent during active military service, certain diseases, including ischemic heart disease, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

Merits

The Veteran contends that his heart disability diagnosis includes ischemia and that he by extension should be granted service connection on a presumptive basis under 38 C.F.R. § 3.309(e).  Upon review of the evidence, the Board finds that the Veteran has been diagnosed with ischemic cardiomyopathy and that service connection is warranted.

At the outset, the Board notes that this matter turns on whether the Veteran's heart disease is ishemic as the AOJ has conceded service in Vietnam and thus presumption of exposure to Agent Orange is applied.  On the matter of ischemia of the heart, the Board finds the diagnosis on September 30, 2011, by the Michigan Heart and Vascular specialist that the Veteran had a history of ischemic cardiomyopathy and listed his problems to include ischemic cardiomyopathy as the most probative evidence on record.  As ischemic cardiomyopathy falls within the presumptive list of "Disease associated with exposure to certain herbicide agents" under 38 C.F.R. § 3.309(e), the Board finds that service connection is warranted on a presumptive basis. 


ORDER

Service connection for ischemic heart disease to include ischemic cardiomyopathy is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


